DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 09/14/2021, terminal disclaimer filed 09/14/2021 and the IDS filed 09/08/2021.

Claims 1-9 are pending and being examined. 

Claims 1-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “at least one molten alkali metal hydroxide disposed within the pores of the porous support”.
Kwon et al. (US 2013/0236726 A1) is considered to be the closest prior art.
Kwon teaches removal of carbon dioxide from flue gas may be performed in a wet chemical absorption method, a dry chemical adsorption method, an adsorption method, a membrane separation method, and the like; however, an adsorbent having improved adsorption performance is necessary (Kwon, [0006]).  Kwon teaches an adsorbent comprising a porous support structure and at least one alkali metal hydroxide 
Kwon does not teach nor render obvious at least one molten alkali metal hydroxide disposed within the pores of the porous support.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734